Citation Nr: 0736519	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension with 
nosebleeds.  

2.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.  

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder (sometimes referred to as a mental 
disorder, a panic disorder, or a dysthymic disorder). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

The Board notes that although the veteran on his Form 9 
Appeal checked the box indicating that he was appealing all 
issues in the statement of the case, he specifically 
identified the issues that he was appealing and therefore 
only these issues, as listed on the title cover page of this 
decision, are in appellate status.  38 C.F.R. § 20.202.  

The veteran on his Form 9 also raised a service connection 
claim for arrhythmia and the Board hereby refers this matter 
to the RO for appropriate action.  

The issue of service connection for mental disorder, to 
include panic disorder and dysthymic disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown to have been present in 
service; hypertension was not manifest to a compensable 
degree within one year of separation from service; and 
hypertension, a known clinical diagnosis, is unrelated to an 
injury, disease, or event of service origin.  

2.  Chronic fatigue was not affirmatively shown to have been 
present in service and any fatigue symptoms today are 
associated with the residuals of a splenomegaly, a clinical 
diagnosis.

3.  Headaches were not shown to have been present in service, 
are unrelated to an injury, disease, or event of service 
origin, have been associated with splenomegaly, a clinical 
diagnosis.


CONCLUSIONS OF LAW

1.  Hypertension with nosebleeds was not incurred in or 
aggravated by service, hypertension with nosebleeds as a 
chronic disease may not be presumed to have been incurred in 
service, and hypertension with nosebleeds as an undiagnosed 
illness may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).

2.  Chronic fatigue was not incurred in or aggravated by 
service and chronic fatigue as an undiagnosed illness may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

3.  Headaches were not incurred in or aggravated by service 
and headaches as an undiagnosed illness may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, hypertension 
is presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include fatigue and headache.  38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

In this case, service medical records are negative for any 
treatment of hypertension with nosebleeds, fatigue and 
headaches.  Blood pressure readings included a range of 
120/68 to 132/68, providing evidence against this claim.  

Post-service, a letter dated in May 2004 from the veteran's 
private doctor showed he was treated for blood pressure.  VA 
treatment records from 2004, to include an entry dated in 
April 2004 revealed a diagnosis of hypertension.  VA progress 
notes of July and August 2004 reported the veteran's 
complaints of fatigue.  

During his VA examination of July 2004, the veteran 
complained of daily fatigue since his discharge from service 
in 1992.  The examiner reported the veteran started having 
headaches 4 years earlier, occurring one to two times per 
week.  The headaches appeared to be brought on by exertion 
and anxiety.  The veteran also had generalized muscle aches 
and pains.  The examiner noted the diagnosis of chronic 
fatigue syndrome was first entertained in February 2004, 
however the examiner noted that the veteran currently did not 
have the disability and his average daily activities were not 
impaired.  The veteran's onset of hypertension was in 2001.  
The examiner noted that no symptoms of unknown etiology have 
been found.  The examiner concluded the veteran's 
hypertension was less likely than not related to military 
service, he had marked splenomegaly of undetermined etiology 
that could explain his symptoms of chronic fatigue and 
headaches.  The examiner was of the opinion that the 
splenomegaly was less likely than not related to military 
service.  

The Board finds that this medical report provides evidence 
against all claims.

A private medical evaluation of September 2004 diagnosed the 
veteran with headaches.  The veteran's Persian Gulf Registry 
exam dated in December 2004 revealed the veteran denied 
parethesias, seizures, focal weakness and diffuse weakness.  

The veteran in his Form 9 Appeal of March 2005, asserted that 
he was misdiagnosed with splenomegaly, which was not shown on 
CT scan, and therefore his chronic fatigue and headaches were 
not properly rated.  

As none of the disabilities were noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association, causal 
link, or an indication of a link between hypertension with 
nosebleeds, chronic fatigue and headaches and an established 
injury or disease of service origin.

Also, the initial documentation of hypertension in 2001, is 
well beyond the one-year presumptive period for manifestation 
of hypertension as a chronic disease under 38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309, many years after service. 

The instant case also turns on whether the veteran has an 
undiagnosed illness which cannot be attributed to any known 
clinical diagnosis.  Hypertension with nosebleeds is a known 
clinical diagnosis and therefore the presumption of service 
connection as an undiagnosed illness does not apply.  
Similarly, the examiner during the veteran's July 2004 VA 
examination attributed the veteran's fatigue and headaches to 
his splenomegaly, a known clinical diagnosis, and therefore 
the presumption of service connection as an undiagnosed 
illness also does not apply.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.  

While the Board notes the veteran has questioned the VA 
examiner's splenomegaly diagnosis, the Board finds the 
opinion to be probative as it is not in conflict with the 
other medical evidence of record, and was rendered by a 
medical doctor who reviewed the claims folder in conjunction 
with examining the veteran.  

Simply stated, the Board finds that the veteran's opinion is 
outweighed by the VA examiner's opinion in this case, which 
clearly provides evidence against the veteran's claims. 

With regard to the veteran's statements, relating his current 
disabilities to his military service, including Gulf War 
service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claims because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current disabilities and his 
military service. 

The Board finds that the service and post-service medical 
record provides highly probative evidence against all claims, 
outweighing the veteran's contentions. 

The Duty to Assist and Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by a letter 
dated in March 2004 regarding the veteran's claims for 
service connection including due to an undiagnosed illness.  
In the letter, the veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  He also was informed of the evidence necessary to 
substantiate a claim for a Gulf War undiagnosed illness.   
The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  In March 2006 the veteran received 
notice of the provisions for disability ratings and for the 
effective date of the claims, that is, the date of receipt of 
the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of March 2004, as the claims of service connection for 
hypertension with nosebleeds, chronic fatigue and headaches 
are denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  Pertinent VA 
examinations dated in July 2004 are of record.  The RO also 
has obtained service medical records and VA records.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 

ORDER

Entitlement to service connection for hypertension with 
nosebleeds is denied.  

Entitlement to service connection for chronic fatigue due to 
an undiagnosed illness is denied.  

Entitlement to service connection for headaches due to an 
undiagnosed illness is denied.  

REMAND

The examiner during the veteran's VA examination of July 2004 
concluded that the onset of the veteran's dysthymic disorder 
was in 1992 and his panic disorder began in 2001.  

The veteran served on active duty from February 1989 to 
December 1992.  However, it is very unclear from the 
examiner's opinion whether the disorders are being attributed 
to service and additional clarification is warranted.  

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following actions:

1.  The veteran's file should be reviewed 
by the VA examiner who conducted the July 
2004 VA examination, if possible, and the 
examiner should be asked to comment on 
specifically the clinical significance of 
no records indicating a psychiatric 
disorder in service.  The examiner should 
offer an opinion whether it is at least as 
likely as not whether the veteran's 
dysthymic disorder is due to service  from 
February 1989 to December 1992.

The examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.
    
If the July 2004 VA examiner is 
unavailable, a second examiner should be 
presented with the same questions.  

3.  After the above is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, provide the veteran 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


